NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 28 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

EDWIN LEONARDO MIDENCE-                          No. 10-70389
MARTINEZ,
                                                 Agency No. A098-797-112
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 22, 2014**
                              Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.

       Edwin Leonardo Midence-Martinez petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of his application for asylum and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, as well as its rejection of his motion to remand. We grant

the petition and remand.

      Midence sought asylum and withholding of removal based on persecution on

account of his membership in a particular social group consisting of young men

from Honduras who refused to join gangs. See 8 U.S.C. §§ 1101(a)(42)(A),

1231(b)(3)(A). He also moved the BIA to remand his case to the Immigration

Judge (“IJ”) in light of the IJ’s failure to consider Midence’s membership in a

particular social group consisting of young, handicapped, Catholic men in

Honduras who refuse to join gangs.

      The BIA reasoned that the particular social groups in which Midence

claimed membership are not cognizable under the Immigration and Nationality

Act. The BIA has since published two precedential opinions clarifying its

interpretation of the term “particular social group” in light of Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc). See Matter of W-G-R-, 26 I. &

N. Dec. 208 (2014); Matter of M-E-V-G-, 26 I. & N. Dec. 227 (2014). As in a

recent case, “we remand the petition to the BIA to consider [Midence’s] asylum

claim in light of those decisions. . . . We also advise the BIA to consider




                                                                                      2
[Midence’s] petition in light of Henriquez-Rivas . . . .” Pirir-Boc v. Holder, —

F.3d — , 2014 WL 1797657, at *5 (9th Cir. May 7, 2014).

      GRANTED and REMANDED.




                                                                                   3